DETAILED ACTION
Claims 1-27 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/14/2022 and 9/9/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 16, and 22, it is unclear how the phrase “a ring connector” is defined. Specifically, it is unclear if the limitation refers to a connector comprising a ring shape or a connector which is connected to a ring. Furthermore, the Examiner can find no definition in the Applicant’s specification that would allow one of ordinary skill in the art to determine how the phrase is defined.

Regarding claims 2-15, 17-21, and 23-27, these claims are rejected for failing to remedy the rejection of claims 1, 16, and 22 above.

Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejections of claims 1, 16, and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-27, Pahwa et al. (US PGPUB 2018/0307423 A1, hereinafter Pahwa) and Kushnir et al. (US PGPUB 2019/0046102 A1, hereinafter Kushnir) represents the best art of record. However, Pahwa, Kushnir, and combinations therein fails to encompass all of the limitations of independent claims 1, 16, and 22.
Regarding claim 1, Pahwa teaches an automatic fluid flow measuring system (see Abstract; see also Fig. 2 and 3; see also [0017]-[0034]), comprising: a ring connector (20) configured to be coupled to a fluid collection system (40); and a load cell (55) including an electrical contact disposed on a surface (see Fig. 2, load cell 55 has electrical contact on surface for interfacing with circuit board 80), the load cell configured to engage and retain the ring connector (see Fig. 2, load cell 55 connected and retains ring connector 20).
Additionally, Kushnir teaches an automatic fluid flow measuring system (see Abstract; see also Fig. 1; see also [0123]-[0127]), comprising: a ring connector (7) configured to be coupled to a fluid collection system (see [0123], hook 7 for fluid collection bag); and a load cell (6) including an electrical contact disposed on a surface (see Fig. 1, load cell 6 has electrical contact on surface for interfacing with circuit board 9), the load cell configured to engage and retain the ring connector (see Fig. 1, load cell 6 connected and retains ring connector 7).
However, Pahwa, Kushnir, and combinations thereof fail to critically teach that the ring connector includes a first electrical contact disposed on a first surface and wherein the load cell is configured to engage and retain the ring connector such that the first electrical contact engages the second electrical contact along an axis extending perpendicular to both the first surface and the second surface.

Regarding claim 16, Pahwa teaches a method of measuring a fluid flow system (see Abstract; see also Fig. 2 and 3; see also [0017]-[0034]), comprising: detecting a force applied to a load cell by a ring connector to determine a fluid volume disposed within the fluid collection system; and detecting a change in the force over time to determine a fluid flow (see [0017]-[0034], description of use of load cell 55 and ring connector 20 to determine fluid flow based on changes in force over time).
Additionally, Kushnir teaches a method of measuring a fluid flow (see Abstract; see also Fig. 1; see also [0123]-[0127]), comprising: detecting a force applied to a load cell by a ring connector to determine a fluid volume disposed within the fluid collection system; and detecting a change in the force over time to determine a fluid flow (see [0123]-[0127], description of use of load cell 6 and ring connector 7 to determine fluid flow based on changes in force over time).
However, Pahwa, Kushnir, and combinations thereof fail to critically teach actuating a push button actuator disposed on a load cell, the load cell configured to releasably engage a ring connector coupled to a fluid collection system; transitioning a carriage from a locked configuration to an unlocked configuration; urging a latch through an aperture of the carriage, the latch extending from a rear surface of the ring connector; transitioning the carriage from the unlocked configuration to the locked configuration to retain the latch within the aperture.

Regarding claim 22, Pahwa teaches a method of measuring a fluid volume (see Abstract; see also Fig. 2 and 3; see also [0017]-[0034]), comprising: providing a load cell (55) including a channel configured engage a ring connector (20), the ring connector coupled to a fluid collection system (see Fig. 1, ring connector 20 couples to fluid collection system 40); transferring a force from the ring connector to the load cell (see [0017]-[0034], ring connector 20 transfers force to load cell 55); and detecting a change in the force over time to determine a fluid flow (see [0017]-[0034], description of use of load cell 55 and ring connector 20 to determine fluid flow based on changes in force over time).
Additionally, Kushnir teaches a method of measuring a fluid volume (see Abstract; see also Fig. 1; see also [0123]-[0127]), comprising: providing a load cell (6) including a channel configured engage a ring connector (7), the ring connector coupled to a fluid collection system (see Fig. 1 and 3, ring connector 7 couples to fluid collection system 10); transferring a force from the ring connector to the load cell (see [0123]-[0127], description of use of load cell 6 transferring force to ring connector 7 to determine fluid flow based on changes in force over time); and detecting a change in the force over time to determine a fluid flow (see [0123]-[0127], description of use of load cell 6 and ring connector 7 to determine fluid flow based on changes in force over time).
However, Pahwa, Kushnir, and combinations thereof fail to critically teach providing a load cell including a channel configured to slidably engage a track extending from a ring connector; sliding the track through the channel in a first direction until a surface of the ring connector engages a seat extending from the load cell.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 16, and 22 and the examiner can find no teachings for fluid flow measuring system and methods of measuring fluid flow as specifically claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855